UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 29, 2007 THE GENLYTE GROUP INCORPORATED (Exact name of registrant as specified in its charter) Delaware 0-16960 22-2584333 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10350 Ormsby Park Place, Suite 601, Louisville, KY 40223 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 502-420-9500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On October 29, 2007, The Genlyte Group Incorporated issued the news release attached hereto as Exhibit 99.1 titled “Genlyte Announces Record Third Quarter Sales of $418.8 Million and Earnings of $1.38 Per Share.” The information in this current report (including the exhibit) is furnished pursuant to Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Security Exchange Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01 Financial Statements and Exhibits. (c) Exhibits: 99.1 News release issued by The Genlyte Group Incorporated titled “Genlyte Announces Record Third Quarter Sales of $418.8 Million and Earnings of $1.38 Per Share” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, The Genlyte Group Incorporated has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE GENLYTE GROUP INCORPORATED (Registrant) Date: October 30, 2007 /s/ William G. Ferko Name:William G. Ferko Title:Vice President, Chief Financial Officer & Treasurer EXHIBIT INDEX Exhibit Number Description 99.1 News release issued by The Genlyte Group Incorporated titled “Genlyte Announces Record Third Quarter Sales of $418.8 Million and Earnings of $1.38 Per Share”
